602 P.2d 4 (1979)
Rose RAMOS, Petitioner-Appellant,
v.
Ernest BOWER, Sheriff Weld County, State of Colorado, Respondent-Appellee.
No. 79SA13.
Supreme Court of Colorado, En Banc.
October 29, 1979.
J. Gregory Walta, Colorado State Public Defender, Craig L. Truman, Chief Deputy State Public Defender, Cary C. Lacklen, Deputy State Public Defender, Greeley, Denver, for petitioner-appellant.
J. D. MacFarlane, Atty. Gen., Richard F. Hennessey, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., John Daniel Dailey, Asst. Atty. Gen., Litigation Section, Denver, for respondent-appellee.
LEE, Justice.
Appellant is contesting her extradition to California for parole violations. This appeal is from an order of the district court discharging a writ of habeas corpus. The demand for extradition and supporting documents supplied by the State of California, as well as the Colorado Governor's warrant, named Elena Palma as the person sought to be extradited.
Appellant denied she was Elena Palma, refused to waive extradition, and filed a petition for writ of habeas corpus in the district court. She alleged that probable cause did not exist to believe that she was in fact the Elena Palma sought by the State of California. A hearing was held, after which the court discharged the writ. We affirm.
The court's judgment was based on its finding that pictures accompanying the extradition documents, authenticated by the California Governor, established the identity of the appellant as the person sought to be extradited. This finding by the court is supported by the record.
Appellant contends that the pictures of the person sought to be extradited were not a part of the extradition documents, nor were they duly authenticated. This assertion is contrary to the record. See Hall v. Cronin, 196 Colo. 333, 585 P.2d 286 (1978).
The judgment is affirmed.